
	
		II
		110th CONGRESS
		2d Session
		S. 3059
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To permit commercial trucks to use certain highways of
		  the Interstate System to provide significant savings in the transportation of
		  goods throughout the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Truck Fuel Savings
			 Demonstration Act of 2008.
		2.FindingsCongress finds that—
			(1)diesel fuel
			 prices have increased more than 50 percent during the 1-year period between May
			 2007 and May 2008;
			(2)laws governing
			 Federal highway funding effectively impose a limit of 80,000 pounds on the
			 weight of vehicles permitted to use highways on the Interstate System;
			(3)the
			 administration of that provision in many States has forced heavy
			 tractor-trailer and tractor-semitrailer combination vehicles traveling in those
			 States to divert onto small State and local roads on which higher vehicle
			 weight limits apply under State law;
			(4)the diversion of
			 those vehicles onto those roads increases fuel costs because of increased
			 idling time and total travel time along those roads; and
			(5)permitting heavy
			 commercial vehicles, including tanker trucks carrying hazardous material and
			 fuel oil, to travel on Interstate System highways when fuel prices are high
			 would provide significant savings in the transportation of goods throughout the
			 United States.
			3.DefinitionsIn this Act:
			(1)CommissionerThe
			 term Commissioner means the Commissioner of Transportation of a
			 State.
			(2)Covered
			 interstate system highway
				(A)In
			 generalThe term covered Interstate System highway
			 means a highway designated as a route on the Interstate System.
				(B)ExclusionThe
			 term covered Interstate System highway does not include any
			 portion of a highway that, as of the date of the enactment of this Act, is
			 exempt from the requirements of subsection (a) of section 127 of title 23,
			 United States Code, pursuant to a waiver under that subsection.
				(3)Interstate
			 systemThe term Interstate System has the meaning
			 given the term in section 101(a) of title 23, United States Code.
			4.Waiver of
			 highway funding reduction relating to weight of vehicles using Interstate
			 System highways
			(a)Prohibition
			 relating to certain vehiclesNotwithstanding section 127(a) of
			 title 23, United States Code, the total amount of funds apportioned to a State
			 under section 104(b)(1) of that title for any period may not be reduced under
			 section 127(a) of that title if a State permits a vehicle described in
			 subsection (b) to use a covered Interstate System highway in the State in
			 accordance with the conditions described in subsection (c).
			(b)Combination
			 vehicles in excess of 80,000 poundsA vehicle described in this
			 subsection is a vehicle having a weight in excess of 80,000 pounds that—
				(1)consists of a
			 3-axle tractor unit hauling a single trailer or semitrailer; and
				(2)does not exceed
			 any vehicle weight limitation that is applicable under the laws of a State to
			 the operation of the vehicle on highways in the State that are not part of the
			 Interstate System, as those laws are in effect on the date of enactment of this
			 Act.
				(c)ConditionsThis
			 section shall apply at any time at which the weighted average price of retail
			 number 2 diesel in the United States is $3.50 or more per gallon.
			(d)Effective date
			 and terminationThis section shall not remain in effect—
				(1)after the date
			 that is 2 years after the date of enactment of this Act; or
				(2)before the end of
			 that 2-year period, after any date on which the Secretary of
			 Transportation—
					(A)determines
			 that—
						(i)operation of
			 vehicles described in subsection (b) on covered Interstate System highways has
			 adversely affected safety on the overall highway network; or
						(ii)a
			 Commissioner has failed faithfully to use the highway safety committee as
			 described in section 6(2)(A) or to collect the data described in section 6(3);
			 and
						(B)publishes the
			 determination, together with the date of termination of this section, in the
			 Federal Register.
					(e)Consultation
			 regarding termination for safetyIn making a determination under
			 subsection (d)(2)(A)(i), the Secretary of Transportation shall consult with the
			 highway safety committee established by a Commissioner in accordance with
			 section 6.
			5.GAO truck safety
			 demonstration reportThe
			 Comptroller General of the United States shall carry out a study of the effects
			 of participation in the program under section 4 on the safety of the overall
			 highway network in States participating in that program.
		6.Responsibilities
			 of StatesFor the purpose of
			 section 4, a State shall be considered to meet the conditions under this
			 section if the Commissioner of the State—
			(1)submits to the
			 Secretary of Transportation a plan for use in meeting the conditions described
			 in paragraphs (2) and (3);
			(2)establishes and
			 chairs a highway safety committee that—
				(A)the Commissioner
			 uses to review the data collected pursuant to paragraph (3); and
				(B)consists of
			 representatives of—
					(i)agencies of the
			 State that have responsibilities relating to highway safety;
					(ii)municipalities
			 of the State;
					(iii)organizations
			 that have evaluation or promotion of highway safety among the principal
			 purposes of the organizations; and
					(iv)the commercial
			 trucking industry; and
					(3)collects data on
			 the net effects that the operation of vehicles described in section 4(b) on
			 covered Interstate System highways have on the safety of the overall highway
			 network, including the net effects on single-vehicle and multiple-vehicle
			 collision rates for those vehicles.
			
